Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5
Claim 1-5  are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tan et al. (2012/0039562; “Tan”) in view of Bakke et al. (5,186,643; “Bakke”).
Regarding claim 1, Tan discloses in figures 2AB and 8AB, and related text, a light coupling unit comprising an attachment area for receiving and permanently attaching to a plurality of optical waveguides210/250 such that light from the plurality of optical waveguides enters the light coupling unit from an input side of the light coupling unit and exits the light coupling unit through one or more optical lenses 228/248 disposed at an output side of the light coupling unit along a direction different than a mating direction of the light coupling unit.
[0021] FIG. 2A illustrates one configuration for connectors 220 and 240 that automatically align optical channels in a free space proximity interconnect 200. Connector 220 is at the end of optical media 210. In interconnect 200, optical media 210 is a flat optical ribbon that attaches parallel to a top surface of connector 220, and the end surface 215 of optical media 210 is cut or polished at an angle of 45.degree. to the direction of light propagation in optical media 210. As a result, transmitted light from the waveguides or fibers in optical media 210 is reflected, e.g., by total internal reflection, into light pipes 220 that pass through connector 220. Similarly, surface 215 reflects light beams from light pipes 222 into respective fibers or waveguides in optical media 210. Alternatively, the end of optical media 210 could be perpendicular to the direction propagation of light in media 210, and the end of optical media 210 can be aligned to directly transmit light into and receive light from light pipes 222.
[0022] Connector 240 includes light pipes 242 that receive optical signals from and direct optical signals to an optical media 250. Optical media 250 can be substantially identical to optical media 210, and in particular can include an end (not shown) cut or polished at a 45.degree. angle for reflection of optical signals passing between light pipes 242 and respective fibers or other waveguides in optical media 250. Alignment features 244 on connector 240 are holes that are precision machined, so that when alignment features 224 on connector 220 are properly mated in holes 244, light pipes 242 in connector 240 are aligned with light pipes 222 in connector 220. Alignment features 224 and 244 can be of any shape able to shift connectors 220 and 240 relative to each other and provide a predetermined separation between connectors 220 and 240 when alignment features 224 and 244 are in a seated position. In the illustrated embodiment, alignment features 224 are balls, but another example of a suitable shape for alignment feature 224 would be a tapered or rounded cone. To seat alignment features 224 and 244 and achieve the desired alignment, magnets 226 on connector 220 and magnets 246 on connector 240 create an attractive force that cause blind-mating of alignment features 224 and 244, which moves connectors 220 and 240 into aligned positions. Magnets 226 and 246 can be permanent magnets or may be electromagnets that are activated when connectors 220 and 240 need to be brought together or held together.
[0023] In one specific embodiment, each connector 220 or 240 contains four high flux magnets to draw connectors 220 and 240 together and also provide the force to hold connectors 220 and 240 in placed during use. When alignment features 224 are spherical, magnets 226 and 236 would generally be arranged in matching patterns, and the two magnet patterns would be aligned to provide maximum attractive force. However, for some shapes of alignment features 224 and 244, the magnet pattern on each connector 220 or 240 can be intentionally offset from one another to provide a force vector that drives the mating features 224 and 244 into a desired position. For example, if alignment features 224 and 244 implement a `box in frame` alignment scheme, the pattern of magnets 226 may be the same as the pattern of magnets 246, but magnets 226 may be offset about 15% of the magnet diameter, so that the magnetic force pulls the `box` connector into a corner of the frame. The specific implementation of alignment features 224 and 244 and magnets 226 and 246 can be varied widely while still keeping within the spirit of the current invention. For example, some magnets 226 or 246 may be replaced with iron or a ferric material that will still provide an attractive force to magnets in the other connector 220 or 240. Also, magnets 226 instead of being separate elements can be incorporated into other components of connector 220 or 240. For example, alignment features 224 on connector 220 can be magnetic balls that are attracted to magnets or ferric material located in holes 244 on connector 240. Many other configurations providing magnetic attraction are possible.
[0024] Alignment accuracy in x, y, z, tilt angles, and rotation angle .theta. is achieved through the use of at least three alignment features 224 that are shaped to fit into precision machined holes 244 only to a determined depth. Magnets 226 and 246 bringing connectors 220 and 240 together and also provide for the attractive force to hold connectors 220 and 240 in place. When connectors 220 and 240 are in close proximity as a result of plugging in adjacent blades or PCBs or operation of a latch mechanism as described further below, magnets 226 and 246 pull connectors 220 and 240 together, and alignment features 224 slide into prescribed holes 244 to prescribed depths. Alignment features 224, which can be given ball shapes, tapered shapes, or other similar shapes, cause connectors 220 and 240 to shift laterally as alignment features 224 are pushed into holes 244. The alignment features 224 and 244 further maintain a controlled spacing between the bodies of connectors 220 and 224. Thus, once in place, alignment features maintain alignment of light pipes 222 and 242 for transmission of free space optical signals. Optionally, connectors 220 and 240 can be encased in housings (not shown) with a mechanical latch that brings the connectors 220 and 240 together for the magnetic force to take over or to activate a spring force that pushes connectors 220 and 240 together. Preferably, connectors 220 and 240 are constructed using an optical bench assembly (e.g., a silicon optical bench or ceramic substrate), so that the precision alignment may be defined lithographically. Alternatively, connectors 220 and 240 may be formed using precision molds and aligned with other component during assembly. The alignment operations include the placement of the holes for precision balls or other alignment features, placement of micro lenses, placement of light pipes, and the placement of the fiber ribbon or other optical media.
[0040] FIGS. 8A and 8B illustrate use of a proximity free space interconnect to provide communications between the edges of printed circuit boards 810 and 820 that reside in substantially the same plane. In FIG. 8A a printed circuit board 810 is in its working position and may be, for example, plugged into a chassis (not shown). A connector 816 is mounted on a standoff 818 that attaches at an edge of printed circuit board 810. Standoff 818 holds connector 816 but provides connector 816 sufficient freedom and range of motion in X, Y, Z, rotation angle, and two tilt angles for an automatic alignment operation. A flexible optical media (not shown) runs through standoff 818 and provides optical fibers or other waveguides between connector 816 and an optical transceiver (not shown) on board 810.
[0041] Printed circuit board 820 in FIG. 8A is ready for insertion into its working position, for example, by plugging printed circuit board 820 into the chassis to which printed circuit board 810 is connected. A connector 826 is mounted on a standoff 828 that attaches at an edge of printed circuit board 820. Standoff 828 holds connector 826 but provides connector 826 sufficient freedom and range of motion in X, Y, Z, rotation angle, and two tilt angles for automatic alignment with connector 816. A flexible optical media (not shown) runs through standoff 828 and provides optical fibers or other waveguides between connector 826 and an optical transceiver (not shown) on board 820.
[0042] The insertion of printed circuit board 820 into its working position as shown in FIG. 8B brings connector 826 of printed circuit board 820 into proximity with connector 816 of printed circuit board 810. When in proximity, an attractive force brings connectors 816 and 826 together, which causes mating of alignment features on connectors 816 and 826 and automatically aligns connectors 816 and 826 for transmission of optical signals. As described above, the attractive force that aligns connectors 816 and 826 can be created by magnets on one or both connectors 816 and 826.
Tan, pars. [0021]-[0024] and [0040]-[0042].
Further regarding claim 1, Tan does not explicitly disclose that during a mating between the light coupling unit and a mating light coupling unit that comprises a mating attachment area for receiving and permanently attaching to a plurality of mating optical waveguides, the light coupling unit slides against the mating light coupling unit and when mated, the attachment area and the mating attachment are lie in a sample plane.
However, Bakke discloses in figures 1-5, and related text, a structure and method of edge connecting that involves rotating between an initial contact position and a final contact position.
(2) Referring to the drawings in greater detail, and first to FIG. 1, the invention is embodied in an edge card connector, generally designated 10, which includes an elongated insulating housing, generally designated 12, integrally molded of dielectric material such as plastic or the like. The housing includes latch means, generally designated 14, at each opposite end thereof for interengagement with and latching a printed circuit board 16 in a position with contact pads 18 on the board interconnected with spring contacts (not shown in FIG. 1) mounted on the housing. Each latching means 14 includes a one-piece latching block 20 rotatably mounted on a pivot post 22 integrally molded with and projects upwardly from an end wall 24 of housing 12. A spring-locking washer 26 is fixed to the top of each pivot post 22 to retain latching blocks 20 on the posts.
(3) In addition to upstanding pivot posts 22, integrally molded housing 12 includes a plurality of receptacles 30 in a base 32 thereof for mounting a plurality of spring contacts 37, as seen and described hereinafter in relation to FIGS. 4 and 5. The housing also includes a pair of horizontal guide posts 34, one at each opposite end of the housing, for insertion into holes 36 in printed circuit board 16 to properly position and retain the printed circuit board within the housing so that contact pads 18 on the board properly engage the contacts mounted on the housing.
(4) Referring to FIGS. 2-5, edge card connector 10 is of the type described above in relation to U.S. Pat. No. 4,575,172 wherein printed circuit board 16 is inserted into the housing at a first angular position (FIG. 4) and subsequently pivoted to a second angular position (FIGS. 3 and 5). A plurality of contacts, generally designated 37 (FIGS. 4 and 5), are mounted in receptacles 30 in housing 12 along the length of the housing.
(5) Each contact 37 has a rounded, continuously curved, generally C-shaped portion 38 with two opposed beam sections 40 and 42 which have free ends 40a and 42a defining resilient contacting portions for respectively contacting conductive contact pads 18 disposed along opposite sides of an insertable edge 44 of printed circuit board 16. A leg 46 extending from C-shaped portion 38 extends through a hole 48 in housing 12 for insertion into a corresponding hole in a printed circuit board for soldering to a circuit trace on the board or in the board hole. By disposing resilient contacting portions 40a and 42a at different elevations as shown in the drawings, printed circuit board 16 may be inserted at an angle (FIG. 3) to a preliminary contact position. In this manner, low or zero insertion force is required to insert edge 44 into the contacts, thereby minimizing undesirable wear on contact pads 18 and contacting portions 40a and 42a.
(6) Once in its preliminary insertion position, printed circuit board 16 may be pivoted or rotated in the direction of arrow "B" (FIG. 4) until it assumes a final contact position (FIG. 5) in which edge 44 of printed circuit board 16 rests on a surface 50 of housing 12 in this final contact position. Contacting portions 40a and 42a are resiliently deflected outwardly relative to each other by their respective engagement with contact pads 18. The configuration of C-shaped portion 38 and its contacting portions 40a and 42a provides a relatively high contact force between the contacting portions and the printed circuit board contact pads and effectively exerts a force in the direction of arrow "C" (FIG. 5) which is opposite the pivoting direction "B" of the printed circuit board 16 from the angular position shown in FIG. 4 to the angular position shown in FIG. 5. It should be noted that upon rotating board 16, hole 36 in the printed circuit board has moved onto horizontal post 34 of housing 12.
(7) With the above-described insertion action of printed circuit board 16 in relation to FIGS. 4 and 5, the construction and operation of latching devices 14 (FIG. 1) can be better understood. More particularly, referring to FIGS. 2 and 3, each latching block 20 (the right-hand block from FIG. 1 being depicted in FIGS. 2 and 3) includes a notch 56 in the inside surface thereof for receiving a side edge 58 of printed circuit board 16. The notch defines a latching section for engaging the printed circuit board. Aperture 28 in latching block 20 is elongated and has a rounded pivot section 60 at one end and a locking surface section in the form of a step configuration 62 at an opposite end. Pivot post 22 has a rounded portion 64 on one side thereof about which rounded pivot section 60 of the aperture rotates and a locking projection portion 66 on an opposite side thereof for engagement behind step 62 within aperture 28. Latching block 20 is dimensioned to move linearly or forwardly in the direction of arrow "D" relative to pivot post 22 to bring locking step 62 and projection 66 into locking or latching engagement, with rounded pivot section 60 of aperture 28 in the latching block being moved off of rounded portion 64 on the outside of pivot post 22.
(8) Each latching block 20 includes a dimple or projection 70 on the bottom surface thereof and the top surface of endwall 24 includes a recess 72 dimensioned to receive the dimple 70 in an interference fit to lock the latching block in an open position. The latching block as disclosed herein can be used for both the right and left side of the connector and therefore the dimples 70 are provided on both the top and bottom surfaces of the block 20.
(9) With the above understanding of the cooperating structure and relative pivoting and linear movement of latching block 20 relative to pivot post 22, the operation of the latching means in cooperation with the insertion motion of printed circuit board 16 now will be described. Specifically, the connectors are initially assembled with the latching blocks 20 positioned as shown in FIG. 2 with the dimples 70 positioned over recess 72. Printed circuit board 16 is inserted into contacts 37 in the first angular position shown in FIG. 4. Upon rotation of printed circuit board 16 from its first angular position (FIG. 3) to its second angular position (shown in phantom in FIG. 5), side edges 58 of the printed circuit board move into notches 56 in latching blocks 20 and latching blocks 20 rotate in the direction of arrow "E" (FIG. 4) from a first position to a second position as rounded pivot section 60 of aperture 28 freely rotates about rounded portion 64 of pivot post 22.
Bakke, col. 2, l. 54 – col. 4, l. 14.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Tan such that during a mating between the light coupling unit and a mating light coupling unit that comprises a mating attachment area for receiving and permanently attaching to a plurality of mating optical waveguides, the light coupling unit slides against the mating light coupling unit and when mated, the attachment area and the mating attachment are lie in a sample plane because the resulting configuration and method would facilitate achieving “low or zero insertion force” mating.  Bakke, col. 3, ll. 35-39.
Regarding claims 2-5, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Tan  in view of Bakke, as applied in the rejection of claim 1, to comprise:
2. The light coupling unit of claim 1, wherein during the mating between the light coupling unit and the mating light coupling unit, the light coupling unit rotates. Tan, figs. 2AB and 8AB and Bakke, figs. 1-5.
3. The light coupling unit of claim 2, wherein the light coupling unit rotates about an axis that does not tilt during the rotation of the light coupling unit. Tan, figs. 2AB and 8AB and Bakke, figs. 1-5.
4. The light coupling unit of claim 1 further comprising the plurality optical waveguides received and permanent attached to the attachment area of the light coupling unit. Tan, figs. 2AB and 8AB and Bakke, figs. 1-5.
5. The light coupling unit of claim 1 having a unitary construction. Bakke, col. 2, ll. 65-68.
because the resulting configurations and methods would facilitate achieving “low or zero insertion force” mating.  Bakke, col. 3, ll. 35-39.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Radkowski whose telephone number is (571) 270-1613. The examiner can normally be reached on Monday - Thursday, 8 AM to 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/            Primary Examiner, Art Unit 2874